United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2477
                                   ___________

United States of America,               *
                                        *
                    Appellee,           * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Eugar D. Burnett,                       *      [UNPUBLISHED]
                                        *
                    Appellant.          *
                                   ___________

                             Submitted: November 25, 2003

                                  Filed: December 9, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, McMILLIAN, and FAGG, Circuit Judges.
                          ___________

PER CURIAM.

       Eugar D. Burnett challenges the sentence imposed for a firearm conviction
when Burnett was resentenced by the district court.* Although we affirmed Burnett’s
original sentence in United States v. Burnett, 60 Fed. Appx. 639 (8th Cir. 2003)
(unpublished per curiam), the district court resentenced Burnett to delete a reference
in the judgment and commitment to another federal case. Burnett’s counsel has


      *
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).

       We reject counsel’s arguments, because they raise matters settled in Burnett’s
first criminal appeal. Burnett also raises a number of arguments in a pro se
supplemental brief, but these arguments were or could have been raised in his earlier
appeal, and his claim of ineffective assistance of counsel is not properly raised in this
direct criminal appeal. See United States v. Logan, 333 F.3d 876, 877-78 (8th Cir.),
cert. denied, 2003 WL 22207172 (U.S. Nov. 3, 2003) (No. 03-6456); United States
v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. We affirm, and we grant counsel’s motion
to withdraw.

                        ______________________________




                                           -2-